 
   

Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19" Page 1 of 29

SOUTHERN DISTRICT OF NEW YORK
Martin S. Gottesfeld, pro se, — .
Plaintiff Fg apay wn SOI 3B VG
- against - Civil No.:' 18+cv-10836-PGG |
Hugh J. Hurwitz, et al. “= nn ont son

UNITED STATES DISTRICT COURT Do flee

 

  

 

 

secant

 

MOTION FOR DECLARATORY JUDGEMENT

 

Plaintiff Martin S. Gottesfeld (herein "plaintiff"), acting
pro se, and in anticipation of filing an amended complaint in the
instant case detailing both the continuation of previous bad acts
bythe defendants as well as new, but not unrelated, unlawful
violations by the same defendants, hereby moves The Honorable Court
for a declaratory judgement that the defendants and their agents,
employees, designees, contractors, and other entities acting under
their control (herein, collectively, "offending actors") are not
entitled to qualified immunity for their blatant unconstitutional
retaliation against the plaintiff for his lawful assistance to
other inmates.

In support of this motion, the plaintiff wishes to direct,
respectfully, The Honorable Court's attention to the exhibits
provided herewith, i.e. Exhibit 1 (Affidavit of Martin S.

Gottesfeld dated April 28th, 2019), Exhibit 2 (EMERGENCY EX-PARTE

 

MOTION FOR A TEMPORARY RESTRAINING ORDER and exhibits thereto filed

 

in the case of 1:18-cv-02328 in The District of Colorado), Exhibit
3 (EX-PARTE MOTION FOR DECLARATORY JUDGEMENT and exhibits thereto
filed ibid.) and Exhibit 4 (SUPPLEMENTAL EX-PARTE MOTION FOR
DECLARATORY JUDGEMENT and exhibits thereto filed ibid.).,

Should The Honorable Court find that the plaintiff has failed
to meet an evidentiary burden required for it to issue the
requested judgement, then the plaintiff kindly requests an

evidentiary hearing when possible, whereat he can call relevant

~ Page 1 of 2 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 2 of 29

witnesses, such as Mr. Richard Blythe and other offending actors.

Respectfully mailed and filed (in accordance with Houston v.

Lack, 487 U.S. 266 (1988)) on Monday, April 29th, 2019,

la (x

Martin S. Gottesfled, pro se
Reg. No.: 12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808 ; La
Houstony « Lack USPS Tred SALA 1023 OT HOTA SAO 58
CERTIFICATE OF SERVICE
I, Martin S. Gottesfeld, hereby certify that on Monday,
April 29th, 2019, I mailed a copy of the foregoing documents to

the attorney for the defendants as well as causing a copy to be

delivered to the government through its pre-screening of all of

my mail to and from any and all courts in the land.

Stgned,

IE G-

Martin S. Gottesfeld, pro se

Wrostoa vs Lei USPS Tradateg t# FALH GOS4 ACHS N76R OF78%6 23

 

-~ Page 2 of 2 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 3 of 29

Affidavit of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, do hereby affirm that the following

is true and accurate to the best of my knowledge, information, and
belief on this 28th day of April, 2019:

1. My name is Martin S. Gottesfeld and my federal registration
number is 12982-104.

2. T am an inmate in the communications management unit (CMU)
of The Federal Correctional Institution (FCI) Terre Haute.

3. Francis Schaeffer Cox (federal registration number 16179-
006) is also an inmate in the FCI Terre Haute CMU.

4. Mr. Cox needs help properly filling out USM-285 forms in
order to comply with a valid court order in the case of 1:18-cv-
02328 pending before The Honorable U.S. District Court for The
District of Colorado and he is facing an immovable deadline to
complete service of process on the relevant civil defendants by May
20th, 2019.

5. At approximately 8:40 A.M. on Friday, April 19th, 2019, I
attempted to send an electronic message to my wife, Mrs. Dana E.
Gottesfeld, in order to track down the necessary information to
help Mr. Cox properly fill out his USM-285 forms in compliance with
the lawful court order requiring him to do so and to complete the
subsequent service of process by May 20th, 2019.

 

6. IT neither asked for nor obtained anything of value in
return for my help filling out the USM-285 forms for Mr. Cox.

7. I am not alleged to have sought nor obtained anything of
value in exchange for helping Mr. Cox fill out his USM-285 forms.

8. On Wednesday, April 24th, 2019, I filed an administrative
remedy form (BP-8) with the Federal Bureau of Prisons (FBOP),
stating explicitly that, "I was not given any hearing before I was
placed in a [communications management unit] and my current
offenses of conviction and offense conduct do not indicate a
substantial likelihood that I will ‘encourage, coordinate,
facilitate, or otherwise act in furtherance of illegal activity
through communication with persons in the community,’ especially in
light of the simple fact that in my 3 years in custody prior to
arriving at the CMU I had never once been adjudicated guilty of a
single inmate disciplinary charge and I was never placed on
restricted correspondence or communications in any way prior."

9. In order to justify my continued placement in a CMU, the
Federal Bureau of Prisons (FBOP) and its designees need to
establish that I have violated communications policies in the unit.

10. At approximately 12:28 P.M. on Thursday, April 25th, 2019,
i.e. the day after I filed the abovementioned BP-8, a FBOP incident
report was delivered to me.

11. The incident report was unnumbered, written on a BP-A0288
form, and clearly dated, "April 19, 2018," (emphasis added).

12. The aforementioned incident report is:an attempt to stop
me from assisting Mr. Cox in a politically-sensitive case.

- Page 1 of 3 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 4 of 29

13. The aforementioned incident report is clearly unlawful
given longstanding, well-known, unambiguous, and binding U.S.
Supreme Court precedents which should be, and more likely than not,
are in fact, known to prison officials who are paid professionals —
in the role of the report's author, Mr. Richard Blythe.

14. Mr. Blythe knows all about my pending civil action in The
Séuthern ‘District of New York due to his role analyzing all of my
incoming and outgoing court correspondence as well as the copies of
the essential items from the docket which predate my arrival in the
CMU but which nonetheless were sent to me and had arrived for his
analysis prior to his authorship of the incident report, including,
thus far, the complaint itself and my motions for temporary
injunctions.

15; Mr. Blythe, far more likely than not, was aware of my
recently-filed BP-8 at the time he authored the incident report.

16. The aforementioned incident report is, therefore, clearly
retaliatory against me for my filing of my BP-8, my assistance to
Mr. Cox in a politically-sensitive case, and my pending case in The
Southern District of New York.

17. Yet, despite his likely knowledge, Mr. Blythe still
undertook this blatant unconstitutional act of reprisal against me
despite the watchful eye of The Honorable Court. .

18. Litigating-thissnew issue has caused me extreme anxiety,
lost sleep, significant stress, and severe mental anguish as both
inmates and staff alike have warned me about the unconscienable
conditions to which Mr. Blythe is trying to subject me in the Terre
Haute CMU special housing unit (SHU).

19. The abovementioned anxiety, stress, and anguish are all
compounded by the fact, well-established based on previous,
unconstitutional and retaliatory such incident reports authored by
Mr. Blythe and his colleagues, that I will be summarily found
guilty no matter how strong the law safeguards the charged conduct,
in clear and impune offense to The Constitution.and Due Process.

20. Due to this incident and my likely-inevitable loss of any
and all ability to communicate with the courts and the outside
world, I have had to issue a statement regarding the ISIS-inspired
murder of FCI Terre Haute CMU inmate Robert David Neal and the
attempted ISIS-inspired murder of former FCI Terre Haute CMU inmate
Richard Warren prior to the conclusion of my fact-finding efforts,
and this may damage, irrevocably, the potential invéstigation of
the DOJ's Office of the Inspector General (OIG) into the cover-up
of the incident by Mr. Richard Blythe and his colleagues as well as
my team's investigation into the same.

21. Due to my need to litigate this issue on an expedited
timeline, I have also lost approximately 3 days of work litigating
other matters, including my pending civil suit in The Southern
District of New York, as well as work publishing articles at
national political publications involving DOJ malfeasance.

22. By litigating this issue, I have had. to expend limited and
non-recoverable financial and other resources.

- Page 2 of 3 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 5 of 29

Signed under penalty of perjury,

 

MartinJS. Gottesfeld, pro se

 

- Page 3 of 3 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 6 of 29

UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO

 

 

 

Francis Schaeffer Cox, pro se,
Plaintiff
VS. Civil No.: 1:18-cv-02328

 

 

r Dodd, et al. .
EMERGENCY EX-PARTE MOTION FOR A TEMPORARY RESTRAINING ORDER

 

 

Plaintiff Francis Schaeffer Cox: (herein “plaintiff"), acting
pro se, hereby moves The Honorable Court on an emergency basis for

an order under Fed. R. Civ. Proc. 65 prohibiting The Federal

 

Bureau of Prisons (herein "FBOP") and its contractors, agents,
designees, and other similar entities acting at its direction or
under its control (herein, collectively with the FBOP, “other
actors") from unlawfully interfering with the plaintiff's court-
ordered efforts to locate and serve process on the defendants in
the instant case as well as to retain counsel for the instant
case.

In support of this motion, the plaintiff wishes to direct,
respectfully, The Honorable Court's attention to the Exhibits
provided herewith, i.e. Exhibit 1°(Affidavit of Francis Schaeffer
Cox), Exhibit 2 (Notification of Electronic Mail Message Rejection

eer) ata
and Messgage.to ELi Clemons, dated 04/03/2019), Exhibit 3
(Affidavit of Martin S. Gottesfeld), Exhibit 4 (BP-A0288 Incident
Report), Exhibit 5 (BP-8 of Martin S. Gottesfeld).

The plaintiff also wishes to direct, respectfully, The
Honorable Court's attention to the well-established and well-known

precedential decisions of Johnson v. Avery, 393 U.S. 483; 21 L.

 

Ed. 2d 718; 89 S. Ct. 747 (1969), Wolff v. McDonell, 418 U.S. 939;
94 S. Ct. 2963; 41 L.Ed.2d 935 (1974), Bounds v. Smith, 430 U.S.

817; 52 L. Ed. 2d 72; 97. S. Ct. 1491 (1977), and Williams v. Lane,

 

 

-~ Page 1 of 6 -.
Case 1:18-cv-10836-PGG Document 50 | Filed 05/13/19 Page 7 of 29

851 F.2d 867 (7th Cir, 1988). The plaintiff also notes 28 CFR §
543.12. |

In Bounds, The Supreme Court noted (at 871), "Federal courts,
while most reluctant to interfere with the internal administration
of state prisons, nevertheless will intervene to remedy
unjustified violations of those rights retained by prisoners,
especially when faced with inadequate compliance by prison
officials with prior court orders." Meanwhile, the other actors
specifically and explicitly found it "Worth noting... The court
ordered that it was inmate Cox's responsibility to locate and
serve the individuals he's attempting to sue in the state of CO,
before the abovementioned date." (Emphasis added.)

Further, since the other actors do not provide any assistance
to inmates such as the plaintiff in properly filling out USM=-285
forms, clearly-established precedent precludes them from.

1 Go\ Says Velo? lowhi >

lawful efforts tofdo so. Indeed,

   

interfering with
even outside of the clear 6th Amendment context provided in the
circumstances of the instant case, such prohibitions as the other
actors are now trying to enforce would clearly fail the test of
Turner v. Safely as well. |
Since the plaintiff is on an immovable deadline to complete
service on the defendants, the plaintiff brings this motion on an
emergency and ex-parte basis.
In order to prevail in a motion for relief under Fed. R. Civ.
P. 65, the plaintiff recognizes that he must establish that
he will suffer irreparable harm if such relief is not granted and
that he is likely to prevail on the merits. Due to the emergency

nature of this motion, the plaintiff is not able to thoroughly

- Page 2 of 6 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 8 of 29

review the applicable case law. However, he notes that federal
courts uniformly find deprivations of Constitutional rights, such
as the right to access to the courts and the right to counsel, to

constitute irreperable harm under Fed. R. Civ. P. 65. Here the

 

Constitutional ramifications upon the plaintiff should The
Honorable Court deny him relief are irrefutables

The plaintiff also. believes that Defendant Dodd's motion for
summary judgement is meritless as Defendant Dodd was never granted
lawful permission to direct funds to the plaintiff's telwife. In
fact, Defendant Dodd's admission as to where the money went. only
inculcateshim further. Boro the tribunal has heard nothing | "
from the unserved defendants, whose apparent efforts to remain
hidden speak to the plaintiff's inevitable and just victory in the
instant case against them. |

Should The Honorable Court feel that the plaintiff has failed
to meet any evidentiary burden required for it to issue the order
he is requesting, then the plaintiff wishes to request,
respectfully, an evidentiary hearing as soon as possible whereat
he can call Mr. Richard Blythe and FCI Terre ,Haute Warden J.R.
Bell as witnesses, as well as Mr. Gottesfeld.

Litigation is a basic and well-protected remedy. Obstruction
is not tolerated in the criminal context because truth matters.
Cox already suffers the hardship of being one of approximately 65
inmates selected out of roughly a quarter million to be housed in
the atypical censorship units designed to quell political dissent-
However flagrant, these units operate in contempt of the

Constitution with their arbitrary and capricious policies. Yet,

that is a political question beyond the scope of the claim made

- Page 3 of 6 -
Case 1:18-cv-10836-PGG Document 50 | Filed 05/13/19 Page 9 of 29

infra. The claim herein is. nerrow and the remedy can likewise be
narrowly tailored as to keep The Honorable Court out of that
unwanted zone of judicial interference with prison officials.

The Honorable Court has its own domain and access thereto
must be jealously guarded. The plaintiff merely seeks to have. his
access to the courts and his judicial remedies go unmolested by
executive fiat.

It is well-known that a complaint initiates litigation and
that it must identify parties and state a claim upon which relief
can be granted. How meaningless are these initial steps if.
uneducated prison officials can prevant the plaintiff from
tapping the necessary resources to discover contact information
for defendants who are dodging service? Under such circumstances,
absent relief, defendants dodge, prison officials obstruct,
litigation gets dismissed for lack of service, filing fees are
forfeited, PLRA strikes are possible, and statutes of limitations
expire while the plaintiff Languishes in this no-man's Land of
censorship and sequestered isolation.

The plaintiff has no other remedy at law or administratively.
Neither should he have ever been subjected to this kind of
harassment because the law is so very well settled in this area
that no executive employee could plausibly claim ignorance. Their
duties and obligations of employment clearly and irrefutably do i
not reach into the litigation rights of one in custody. They
cannot venture into this obstruction without it being an
undeniable trespass. Damages are irreparable and urgent as a }
matter of time. They cannot be mitigated absent speedy and

decisive action by The Honorable Court. Delayy in this case, is.

- Page 4 of 6 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 10 of 29

the same as no remedy at all. Time is of the essence. As, The U.S.
Supreme Court has upheld, "Justice delayed" is "justice denied."

(Steel Co. v. Citizens For Better Env., 523 U.S. 83, 112 (1998).

Respectfully mailed on-Friday, April 26th, 2019,
ap at “ae

 

  

r Cox, pro se
ae
Reg. No.: 16179-006

Federal Correctional Institution

P.O. Box 33
Terre Haute, IN 47808

The plaintiff requests the application of the prison-maibbox

rule to.this filing, pursuant to Houston v. Lack, 487 QA, ALG (AISD

y

ef
coy

Seta!

cm
=p

rd o] A

wk

ol

5
¥

  

LI :2

- Page 5 of 6 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 11 of 29

CERTIFICATE OF SERVICE
I, Francis Schaeffer Cox, hereby certify that on Friday,
April 26th, 2019, I have caused a copy of the foregoing emergency
ex-parte motion to be served upon the government by way of its

pre-screening of all of my mail to any and all Honorable Courts

in the land.

usps TRACKING# 9114 9023 0722 4072 3902 85
& CUSTOMER For Tracking or inquiries go to USPS.com
RECEIPT or call 1-800-222-1811.

Signed,

 

- Page 6 of 6 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 12 of 29

Affidavit of Francis Schaeffer Cox

I, Francis Schaeffer Cox, do hereby affirm that the following
is true and accurate to the best of my knowledge, information, and
belief on this 26th day of April, 2019:

1. My name is Francis Schaeffer Cox and my federal
registration number is 16179-006.

2. I am in inmate in the communications management unit, or
"CMU," of the Federal Correctional Institution (FCI) Terre Haute,
Indiana.

3. I have read the 2& -paragraph affidavit prepared and
executed under penalty of perjury by Mr. Martin S. Gottesfeld,
federal registration number 12982-104, and I hereby also affirm
under penalty of perjury that the aforementioned affidavit of Mr.
Gottesfeld is true and accurate to the best of: my knowledge,
information, and belief on this 26th day of April, 2019.

4, The Incident Report referenced by Mr. Gottesfeld in his
affidavit is merely the latest in a long line of attempts by the
Federal Bureau of Prisons to interfere with my ability to pursue
my pending civil-case in The Honorable U.S. District Court for The
District of Colorado as well as rectification of the underlying
matter.

5. For instance, and by way of demonstration and not
limitation, ab 7:13 A.M. on Wednesday, April 3rd, 2019, I sent an
electronic message to Eli Clemons, stating, "Ask Ammon Bundy for
the name and contact info of a good attorney in Colorado. I think
he knows one. Maybe his name is Morgan Philpot, if I remember. Ask
him if he wants to help me sue the guy (who is an informant) who
stole my defense fund. Point him to the 2328 case on PACER."

6. The next day, the aforementioned electronic message to Eli
Clemons was blocked by the government.

7. Further, while the events in controversy in my pending
case in The District of Colorado were developing, I was
emphatically threatened with retaliation by the intelligence
research specialist, Ms. Kathy Hill, if I were to take action(s)
to remove Mr. Dodd from his role as the administrator of my legal
defense fund.and to replace him with Ms. Angela Clemons. .

8. Ms. Kathy Hill worked at the communications management
unit tin Marion, Illinois at the time referenced above.

Signed under penalty of perjury
AF eg TD

aces " e a
ee a
Le
is ne ee Oe

 
 
  

 

Francis”, 16179-006

we

a

- Page 1 of 1 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 13 of 29

' COX, Francis
16179-006
FCI-D04-045L _
Page 1

Notification of Electronic Mail Message Rejection

On April 3, 2019, you authored an Blectronic Mail messages to
eliclem0607@gmail.com. Please be advised in accordance with
P.S. 4500.12, Trust Fund/ Deposit Fund Manual, your email has
been rejected. It was determined in your email correspondence
you directed the above referenced recipient to provide comments
and questions intended to be relayed to a third party. Third
party: communication aré a violation of Bureau of Prisons Rules
and Regulation and can be detrimental to the safe and good
order of the institution.

Date 04/04/2019 | U ED

J.R.Bell, FCI Warden.

 
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 14 of 2G eles 14 Ex30

“TRULINCS 16179006 - COX, FRANCIS SCHAEFFE - Unit: THA-D-A | | Repectest by CTY

ee re oe eee oe we ae ew ow nee mem it 0008 nth ink 0 ond Sk fa md ERPS mt Pat Ned OM) fate Ome Sm ty dt ernst eer wt eft Ot me my rm my ay nnd ty tne) He 0D Or doy PDD) ESL ly SN Ty SB

FROM: 16179006

TO: Clemons, Eli

SUBJECT: RE: RE: 3-20-19 Call

DATE: 04/03/2019 07:13:36 AM

| do have my calls set up this week. Tuesday and Wednesday at 6:30 pm Eastern, as usual.

Ask Ammon Bundy for the name and contact info of a good attorney in Colorado. | think he knows one. Maybe his name is
Morgan Philpot, if | remember. Ask him if he wants to help me sue the guy (who is an informant) who stole my defense fund.
Point him to the 2328 case on PACER.

--Schaeffer
wenn Clemons, Eli on 4/2/2019 1:31 PM wrote:

>
I'l see about this guy, Wes.
Do you have your calls set up this week?

FRANCIS SCHAEFFE COX on 4/1/2019 1:52:31 PM wrote
Yah, | think Roger Roots is gone for good. We need someone new who has civil trial experience.

Can you check into attorney Wes Hoyt and see if he wants to help?

--SC
ooo Clemons, Eli on 3/29/2019 10:41 AM wrote:

>
He tags Kelli and Gavin in his posts so they seem to speak regularly. Just sayin. It could be nothing.

FRANCIS SCHAEFFE COX on 3/28/2019 11:07:07 AM wrote
| got zero response from Roger on this. | haven't heard from him since our call. :-/
none Clemons, Eli on 3/27/2019 1:31 PM wrote:

>

Got this

FRANCIS SCHAEFFE COX on 3/26/2019 8:36:00 AM wrote
That was a lot of information for a 15 minute call. It was not a social call. It was a get-to-the-point tactical legal battle call.

 

| have not said anything to Roger about not wanting MBginvolved in my case. | guess | should.

--Schaeffer
women Clemons, Eli on 3/22/2019 2:35 PM wrote:

>

Thats alot for a 15 min call.

 

Roger talks togiiga and #8841 often. Do you know that he keeps things away from them? They do not need to know all that you
are working on. And they definitely do not need to know about a potential movie right now.

FRANCIS SCHAEFFE COX on 3/21/2019 9:07:10 AM wrote
Dear Roger and Eli,

Here are the notes from my phone cal! with Roger on 3-20-19:
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 15 of 29

 

Affidavit of Martin S. Gottesfeld

I; Martin S. Gottesfeld, do hereby affirm that the following
is true and accurate to the best of my knowledge, information,
and belief on this 26th day of April, 2019:

1. My name is Martin S. Gottesfeld and my federal
registration number is 12982-104.

2. I am an inmate in the communications management unit, or
"cmMU,' of the Federal Correctional Institution (FCI) Terre Haute,

Indiana.

3. The Federal Bureau of Prisons (FBOP). provides no
assistance to inmates who need to fill out USM-285 forms for
service of process, such as Mr. Francis Schaeffer Cox, Nor does
the FBOP help inmates locate defendants on whom they are
attempting to serve process.

4. In order to properly fill out a USM-285 form, the
litigant must ascertain. the address where the given other party
can be located in order to have process served upon that other
party.

5. On or about Thursday, April 18th, 2019, plaintiff Francis
Schaeffer Cox, who is a fellow inmate here in the CMU at FCI
Terre Haute, told me that he was having great difficulty locating
defendants in order to complete service of process on them for
his pending civil case in The Honorable U.S. District Court for
Colorado and that he was rapidly running out of time to do so.

6. The Federal Bureau of Prisons knows that I am a
journalist and that my team and I have specific experience
locating people who have gone to ground.

7. I have published dozens of articles as a contributor to
HuffPost, many if not most of which were featured prominently on
its front page. HuffPost is one of the most-read political
publications in the country and its website is ranked in the top-
100 most-viewed nationwide. |

8. I have published dozens of articles at RedState.com, many
of which were featured prominently on its front page. ~~ .
RedState.com is a widely-read national political publication.

9. InfoWars has prominently featured dozens of my articles
from FreeMartyG.com on its front page. InfoWars is one of the
most=read political publications in the country and its website
is ranked in the top-1000 most-viewed nationwide.

10. Recently I became a reporter for The Intercept. The
Intercept is one of the most-influential political publications
in the nation.

11. The Western Journal and WND.com each occasionally
publish my writing. The Western Journal is one of the 4-most-
viewed conservative publications online and its website is ranked
in the top-300 most-viewed nationwide. WND.com is also one of the
largest and most-read political publications in the country and
its website is ranked in the top-1000 most-viewed nationwide.
Parts of my story have also appeared at Rolling Stone, Newsweek,

- Page 1 of 4 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 16 of 29

The National Review, and on television in over 100 countries.

12. It is known to the FBOP that I am interested in covering
Mr. Cox's.case in The Honorable U.S. District Court for The
District of Colorado as well as the recent murder of CMU inmate
Robert David Ne&l for major national news outlets such as the

above. MScp 294-04 RE

13. I sent an electronic message to my wife. Mrs. Dana E.
Gottesfeld, at 8:40 A.M. on Friday, April 19th, 2019, asking her
to use her experience and skills as a fellow journalist to locate
the missing defendants in Mr. Cox's case in The District of
Colorado, knowing at the time that the FCI Terre Haute CMU
provides no legal assistance to inmates either to obtain the
necessary information nor to complete a USM-2§8 form properly,
while also believing in good faith that Mr. Cox has the right to
seek assistance in doing such from his fellow inmates, including
from me, and believing as well that I and others are allowed to
assist Mr. Cox since the FBOP would not.

14. On Wednesday, April 24th, 2019, I filed an :: - a
administrative ,reme y (BP-8) with FCI Terre Haute, contesting my
placement in hte® , by stating, "I was not given any hearing
before I was placed in a CMU and my current offenses of
conviction and offense conduct do not indicate a substantial
likelihood that I will ‘encourage, coordinate, facilitate, or
otherwise act in furtherance of illegal activity through
communication with persons in the community,' especially in ligh
of the simple fact that in my 3 years in custody prior to
arriving at the CMU I had never once been adjudicated guilty of a
single inmate disciplinary charge and I was never placed on
restricted correspondence or communications in any way prior."

15. On Thursday, April 25th, 2019--the day following the
filing of the aforementioned BP-8, some 6 days following the
aforementioned electronic message to my wife, and not until

immediately after Mr. Cox's hearing that day before The Honorable
U.S. District Court for The District of Colorado, i.e when it was

too late to inform The Honorable Court in real time, as well as
directly before Mr. Cox's story was featured on an InfoWars
program--I was served an “incident report" (BP-A0288), or a
prison disciplinary charge, for my attempt to help Mr. Cox find
the aforementioned civil defendants.

16. The incident report is unnumbered, but date and time
stamped, “April 19, 2018" and "8:40 am est."

17. The incident report states, "On April 19, at 2:00 pm »
est, a review was conducted of.inmate Martin Gottesfeld's Reg.
No. 12982~-104 outgoing TRULINCS e-mails. The review revealed that
inmate Gottesfeld authored an e-mail to Dana Gottesfeld, his wife
at DanaBarach@gmail.com titled, "Service of Process?[sic]" In the
e-mail to Dana Gottesfeld, inmate Gottesfeld attempted to employ
her to conduct a surface check to see if she could track down the
addresses of some individuals to be processed served (court
summons from inmate Schaeffer Gox Reg. No. 16179-006) on the
behalf of Angela Clemons. Specifically, the e-mail to Dana
Gottesfeld stated, 'I believe that Angela Clemens is having

trouble tracking down a few people to be able to serve process on

 

- Page 2 of 4 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 17 of 29

them. I know that you are obviously very busy and that this
weekend is most certainly 'go time' for us. However, if you were

to have an extra 15 or 20 minutes over the weekend just to have a
surface check performed to see if you can track down the current
addresses for some folks, I believe that Angela would really
appreciate it. It might actually be a fun challenge for you and
some of the researchers we know.’ Inmate Gottesfeld's request to
Dana Gottesfeld is an attempt to utilize her as a conduit to
provide a service through Angela Clemons for inmate Cox. Inmate
Gottesfeld's request to Dana Gottesfeld to conduct research to
locate individuals on behalf of Angela Clemons and inmate
Schaeffer Cox, does not represent a concrete object of value, but
to provide a beneficial and favorable outcome for Clemons and
Cox. Further, even though the requested services are:not .
tangible, it still meets the standards outlined in BOP prohibited
acts policies. Worth noting, inmate Cox has implored Clemens to
find a way to identify the addresses of three individuals in the
community before the court imposed deadline of April 25, 2019. 1
The court ordered that it was inmate Cox's responsibility to
locate and serve the individuals he's attempting to sue in the
state of CO, before the abovementioned date."

18. The aforementioned electronic message to my wife does
not appear in my "Rejected messages" list at this time, as one
would expect if that message had been rejected in the normal
course.

19. Generally, Incident Reports must be delivered to inmates
who are being charged with disciplinary infractions within 24
hours of the relevant incident. The aforementioned Incident
Report was dated "April 19, 2018" under "Date of Incident:" but
was not signed by the "Reporting Employee" until "April 22, 2019
2:00 pm est" and not delivered to me until roughly 12:28 P.M. on
April 25th. | : :

20. Many inmates inform me that the current Discipline
Hearing Officer for the FCI Terre Haute CMU, a Mr. Bradley,
routinely ignores the Constitution, federal statutes, and FBOP
regulations to rule against inmates no matter what. This means
that once charged, inmates suffer brutal and barbaric sanctions
as a mere result of being charged, and that é¢ven if later
exonerated, it is too late to avoid unconscienable suffering.
Basically, even when people like the aforementioned report's
author, a Mr. R. Blythe, eventually "lose," it doesn't really
matter because they have already succeeded in having the inmate
punished and could clearly do so in the exact same manner again.

21. The FCI Terre Haute CMU has its own special housing
unit, which is separate and distinct from the special housing
units used to punish inmates elsewhere in the institution.

22. Thetadmintstration:of the Terre Haute CMU are well aware
and deliberately indifferent to the fact that the FCI Terre Haute
special housing unit (SHU) is brutally hot due to a steam pipe
which runs directly underneath it and that inmates in a
neighboring section heated by the same steam pipe can and do cook
food simply by placing it on the floor.

23. The drinking water in the Terre Haute CMU SHU is known

- Page 3 of 4 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 18 of 29

to cause convulsive vomiting and diarrhea.

24. Inmates in the FCI Terre Haute CMU SHU are routinely
denied access to their legal work despite imminent court
deadlines.

25. Inmates in the FCI Terre Haute CMU SHU are routinely
deprived of sleep due to constant loud noise.

26. The aforementioned conditions of confinement in the FCI
Terre Haute CMU SHU are, far more likely than not, both by design
and well known to the author of the aforementioned Incident
Report, i.e. Mr. Richard Blythe, as well as Discipline Hearing
Officer (DHO) Bradley.

27. I did not seek, nor was I offered, anything of value in
exchange for helping Mr. Cox obtain the information required to
properly fill out his USM-285 forms for his pending case in The
District of Colorado, and I am not accused of seeking nor
accepting anything of value for so doing.

28. The aforementioned electronic message to my wife asking.
for her assistance in completing the service of process on the
absent defendants was likely never actually allowed out to her
and therefore, it is far more!likely than not that her help is
yet to be engaged in order to fulfill the court's lawful order.

Signed under penalty of perjury,

(o-

Martin Ss-Gottesfeld, Reg. No»: 12982-104

 

- Page 4 of 4 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 19 of 29
BP-A0288 . INCIDENT REPORT

JAN 17
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

   

     

Part | - Incident Report

 

 

 

 

 

 

 

 

1. Institution: THA CMU incident Report Number:

2. Inmate’s Name: , 3. Register Number: 12982-104 4. Date of Incident: 5. Time:
GOTTESFELD, Martin April 19, 2018 __| 8:40 am est

6. Place of Incident: _| 7. Assignment: , 8, Unit:

D.Unit Unassigned/Institution A&O ‘ D Unit

9, Incident: Use of mail for abuses other than criminal activity . 10. Prohibited Act Code(s)

circumventing mail monitoring procedures... 296

 

 

   

41. Description of Incident (Date: 04/19/2019 Time: 200 p.m, Staff became aware ofincident): _
On April 19, 2019 at 2:00 pm est, a review was conducted of inmate Martin Gattesfeld's Reg. No, 12982-104 outgoing TRULINCS e-mails.
The review revealed that inmate Gottesfeld authored an e-mail to Dana Gottesfeld, his wife at DanaBarach@qmail.com titled, “Service of
Process?” In the e-mail to Dana Gottesfeld, inmate Gottesfeld attempted to employ her to conduct a surface check to see if she could track
down the addresses of some individuals to be processed served (court summons from inmate Schaeffer Cox Reg. No. 16179-006) on the
behalf of Angela Clemons. Specifically, the e-mall to Dana Gottesfeld stated, “I believe that Angela Clemens is having trouble tracking downa
few people to be able to serve process on them. | know that you are obviously very busy and that this weekend is most certainly ‘go time’ for
us, However, if you were to have an extra 15 or 20 minutes over the weekend just to have a surface check performed to see if you can track
down the current addresses for some folks, | believe that Angela would really appreciate it. It might actually be a fun challenge for you and
some of the researchers we know.”

   

Inmate Gottesfeld’s request to Dana Gottesfeld is an attempt to utilize her as a conduit to provide a service through Angela Clemons for

inmate Cox. Inmate Gottesfeld’s request to Dana Gottesfeld to conduct research to locate individuals on behalf of Angela Clemons and inmate .
Schaeffer Cox, does not represent a concrete object of value, but to provide a beneficial and favorable outcome for Clemons and Cox.

Further, even though the requested services are not tangible, it still meets the standards outlined in BOP prohibited acts policies.

Worth noting, inmate Cox has implored Clemons to find a way to identify the addresses of three individuals in the community before the court
imposed deadline of April 25, 2019. The court ordered that it was inmate Cox's responsibility to locate and serve the individuals he’s
attempting to sue in the state of CO, before the abovementioned date. ,

 

2, p /Signature of Reporting Employee: | 13.Date And Time:
RByine April 22, 2019 2:00 pm est

44, Incident Report Delivered fo Above Inmate By 15 .Date Incident Report Delivered: 16. Time incident Report Delivered:
(Type Name/Signature¥: LF Yeh ICP. , (2°25 pms

. Part II - Committee Action r
17. Comments of Inmate to Committee Regarding Above Incident:

  

 

 

 

 

 

 

 

 

 

 

 

18. A. Itis the finding of the committee that you: B. ____ The Committee is referring the
Charge(s) to the DHO for further
Committed the Prohibited Act as charged. Hearing.’
__ Did not Commit a Prohibited Act. : C. ____ The Committee advised the inmate of
Committed Prohibited Act Code(s). its finding and of the right to file
an appeal within 20 calendar days.

 

19. Committee Decision is Based on Specific Evidence as Follows:

 

&

 

20. Committee action and/or recommendation if referred to DHO (Contingent upon DHO finding inmate committed prohibited act):

 

 

 
Case 1:18-cv-10836-PGG Document 50. Filed 05/13/19 .Page 200f 29

Attachment 1
FCC Terre Haute

Administrative Remedy — Informal Resolution

 

 

 

 

 

Section 1: NOTICE TO INMATE - Be advised, normally prior to filing a Request for Administrative
Remedy, BP-229 (13), you must attempt to informally resolve your complaint through your Correctional
Counselor,

 

section 1a: Briefly state your specific single complaint I was not given any hearing
before I was placed in a CMU and my current offenses of
conviction and offense conduct do not indicate a substantial :
jlikelihood that I will “encourage, coordinate, facilitate, or
otherwise act in furtherance of illegal activity through
communication with persons in the community," especially in
light of the simple fact that in my 3 years. in custody prior to
arriving at the CMU I had never once been adjudicated guilty of
a single inmate disciplinary charge and I was never placed on
restricted correspondence or communications in any way prior.

 

Section 1b: Briefly state the resolution you request! I wish to be moved to a

Facility commensurate with my status as a non-violent first-
time offender who is 35 years old with a high-school diploma,
located within, 500 miles of my wife and with contact visits.

Inmate Signature: LA) /4—
Counselor Printed Name/Stynature:

 

 

 

   

 

 

 

 

 

 

 

 

 

 

‘| Food Service GO _Unit Mgmt OQ Unicor O Education
O Psychology ‘O Medical — O Chaplain 0 Recreation
O Trust Fund O . Custody ' Facilities 0) Safety

0 ISM/Mailroom QO Admin. Oo sis

 

Section 3: Department: Head. Response:

      

 

“Issue Resolved Comments:

 

issue Un-resolved Comments:

 

Unable to Address Issue Comments:

 

 

Inmate Signature if Resolved: a Date:

 

 

 

Staff Signature: ~ | Date:

  

 

   

BP-8 BP-9 issued | BPO

 

 

Returned
issued to returned to | to inmate returned to Remedy as Rejecied
inmate Counselor Unit Team Clerk
“| Date | 4-/9-79
Time JYS

 

Staff | R-E:sefe

 

 

 

 

 

 

 

 

 

THX-1330.18C : Page 7
 

Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 21 of 29

UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO

 

 

Francis Schaeffer Cox, pro se,
Plaintiff .
vs. Civil No.: 1:18-cv-02328

 

Dodd, et al.

 

 

EX~PARTE MOTION FOR DECLARATORY JUDGEMENT

Plaintiff Francis Schaeffer Cox (herein "plaintiff"), hereby
moves The Honorable Court on an ex-parte basis for a declaratory
- judgement that the Federal Bureau of Prisons (herein "FBOP") and
other executive Law enforcement employees are not entitled to
qualified immunity to shield them from liability arising from
their efforts to block the plaintiff from serving process in the.
instant case, or from obtaining-counsel and/or other lawful
assistance from others in the pursuit of the instant case, by,
for example, and, for purposes of illustration and not limitation,
intimidating inmates who are, or otherwise would be, disposed to
help while seeking nothing in return for themselves) if not for
the threat of illegitimate-but-nonetheless-unavoidable sanctions
against them. To disspell the fog of fear caused by recent
events, the plaintiff requests that The Honorable Court's order
explicitly state that it is unlawful for executive law enforcement
agents to discipline Mr. Gottesfeld for the conduct described in

the plaintiff's foregoing EMERGENCY EX-PARTE MOTION FOR A

 

TEMPORARY RESTRAINING ORDER and the exhibits thereto.

If, in its wisdom, The Honorable Court determines that the
plaintiff has failed to meet an evidentiary burden required for
it to issue the requested declaratory judgement, then the
plaintiff wishes to request, respectfully, a hearing on this

motion where he can call relevant executive law enforcement

-~ Page 1 of 2 -
. Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 22 of 29

staff as witnesses to ascertain their motive(s) and their
knowledge of the applicable law, including but not limited to Mr.
Richard Blythe, and FCI Terre Haute CMU discipline hearing

officer Bradley.

Respectfully mailed on Friday, April 26th, 2019,

a aaa pro se
Registra ion No.: 16179-006

Federal Correctional Institution

 

 

P.O. Box 33°

Terre Haute, IN 47808

CERTIFICATE OF SERVICE
I, Francis Schaeffer Cox, hereby .certify that on Friday,
April 26th, 2019, I caused a copy of the foregoing motion to be
delivered to the government by way of its pre-screening of all of

my mail to and from any and all courts’in the land.

_ by Use Tracket, Noe.
Gy tee Goa2es CFLZ OFZ
LEE ps

BAL 3402, BS
er" Cory PEO

Signed,

   

LA
A oS

- Page 2 of 2 -

 
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 23 of 29

UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO

 

 

Francis Schaeffer Cox, pro se,
Plaintiff

vs. | Civil No.: 1:18-cv-02328

Dodd, et al.

 

 

 

SUPPLEMENTAL EX-PARTE MOTION FOR DECLARATORY JUDGEMENT
Plaintiff Francis Schaeffer Cox (herein "plaintiff"), acting

pro se, hereby supplements his EX-PARTE MOTION FOR DECLARATORY

 

JUDGEMENT, which he respectfully mailed on Friday, April 26th,
2019 and for which he requested the application of the prison-

mailbox rule as per Houston v. Lack, 487 U.S. 266 (1988).

 

In support of the plaintiff's request for a declaratory
judgement, he submits and wishes to direct, respectfully, The
Honorable Court's attention to the Exhibits provided herewith,
i.e. Exhibit 1 (Affidavit of Martin S. Gottesfeld) and Exhibit 2
(1-page Inmate Request to Staff (cop-out) by Martin S. Gottesfeld
with 1-page BP-A0288 Incident Report and 1-page electronic
message from Martin S. Gottesfeld to Dana Gottesfeld regarding

assistance locating unserved defendants in the instant case).

Respectfully mailed on Monday» April 29th, 2019, in

 

   

 

Franci Zi x, pro se.
Regi ion w3 16179- 006

Federal Correctional Institution
P.O. Box 3: ,
Terre Haute, IN 47808

~ Page 1 of 2 -
~ Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 24 of 29

CERTIFICATE OF SERVICE
IL, Francis Schaeffer Cox, hereby certify that on Monday,
April 29th, 2019, I caused a copy of the foregoing motion to be
delivered to the government by way of its pre-screening of all of
my mail to and from any and all courts in the land.

Signed. in accordance with Houston Ve Lack, 487 U.S. 266

USPS TRACKING # 9114 9023 0722 4072 3903 08
( 1 9 8 8 ) : & CUSTOMER For Tracking or inquiries go to USPS.com
RECEIPT or call 1-800-222-1811.

 

 

- Page 2 of 2 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 25 of 29

Affidavit of Martin S. Gottesfeld

 

. I, Martin S. Gottesfeld, do hereby affirm that the following
is true and accurate to the best of my knowledge, information,
and belief on this 26th day of April, 2019:

1. My name is Martin S. Gottesfeld and my federal
registration number is 12982-104.

2. IT am a federal inmate in the communications management
unit, or "CMU," of the Federal Correctional Institution (FCT)
Terre Haute, Indiana.

3. Earlier today I handed a i-page inmate request to staff,
or "cop-out," along with a 1-page BP-A0288 dated "April 19, 2018"
and a 1-page copy of an electronic message which I attempted to
send to my wife, Mrs. Dana Gottesfeld, dated "04/19/2019 08:40:25
AM" to Ms. Eisele, who is the FCI Terre Haute CMU case manager,
for delivery to Ms. Seirveld of the FCI Terre Haute legal ,
department and the CMU Unit Discipline Committee (UDC).

4. While noting that Ms. Seireveld is likely exempt from
being chosen as a staff representative in the process of the
adjudication of inmate disciplinary charges, Ms. Eisele agreed to
deliver a digital copy of the cop-out and the accompanying
documents to Ms. Seireveld.

5. Ms. Eisele stated that she was unable to deliver this cop
out to the UDC because its members for the purpose of
adjudicating the relevant BP-A0288 Incident Report had not yet
been chosen, but assured me that I will have an opportunity to
present this same document to the UDC when it meets for that
purpose.

6. Ms. Eisele acknowledged her awareness that inmates
routinely help other inmates with legal work at FCI Terre Haute
when I advised her of the implications of the relevant case law
cited in the cop out and that I would move to have the staff of
FCL Terre Haute held not to be protected by qualified immunity in
future litigation, including in front of The Honorable U.S.
District Court for The District of Colorado and The Honorable ~
U.S. District Court for The Southern District of New York.

Signed under penalty of perjury,

 

 

; )
Martin S. Gottesfeld, Reg. No.: 12982-104

~ Page 1 of 1 -
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 26 of 29

To: Ms. Seireveld - Legal Dept.

CC: FCI Terre Haute CMU Unit Discipline Committee (UDC)
From: Martin S. Gottesfeld, Reg. No. 12982-104

Date: Friday, April 26th, 2019

Subject: In Re: Unnumbered Incident Report (Form BP-A0288)

Salutations Ms. Seireveld,
I hope you are well.

I am writing because I wish to elect you as my staff
representative in the adjudication process of the attached,
unnumbered, BP-A0288 (Incident Report).

I do not believe that either the FBOR nor the FBI are
entitled to qualified immunity for their blatant reprisal against
me for engaging in Constitutionally-protected conduct pursuant”
to valid and court-ordered legal pursuits while accepting nothing
of value for myself in return. I wish to note Johnson v. Avery,
393 U.S. 483; 21 L. Ed. 2d 718; 89 S. Ct. 747 (1969), Wolff v.
McDonell, 418 U.S. 539; 94 S. Gt. 2963; 41:°L. Ed. 2d 935 (1974),
Bounds v. Smith, 430 U. S. 817; 52 L. Ed. 2d 72; 97 S. Ct. tant
(1977), and Williams v. Lane, "851 F.2d 867 (7th Cir. 1988).
hope that you will help me present the relevant case law to the
discipline hearing officer (DHO) and/or the unit discipline
committee (UDC).

I further wish to note that the incident report which I
received was both unnumbered and:luntimely. The date of the
incident itself was clearly alleged as "April 19, 2018'"'~--more
than a year ago and long before my arrival at Terre Haute.
However, even making the charitable assumption that the report
meant to allege--but did not actually do so--that the incident
supposedly occured on April 19th of this year, then there was
still a delay of more than 3 days before it was signed by the
"Reporting Employee" on April 22nd. There was then another
approximately 3-day delay before the report was delivered to me,
without an "Incident Report Number." I believe that, in contrast,
I was supposed to receive a copy of the incident report within 24.
hours, rather than more than 147 (more than 6 times) later.

Additionally, I believe that the relevant FBOP program
statement, number 7740.02, from November 21st, 2014, does not
allow for "PMB-Field staff, "such as the report! s author, Mr. R.
Blythe, to submit BP- A0288 forms. Rather, it appears that Mr.
Blythe is supposed to use BP-A0583 forms.

If upon your review of the relevant documentation, you have
other questions regarding these circumstances, please just let me
know. Otherwise, I look forward to seeing you at my DHO hearing.

Regards,

?
o

Martins. Gottesfeld, Reg. No.: 12982-1004

D S The Wwhormhian work < sgt Prva Ma ae ANE, by Me ners Fl ob USM-aws Sms.

gttacl a

- Page 1 of I Ciel. attacnment

 
Case.1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 27 of 29
BP-A0288 INCIDENT REPORT

JAN 17
U.S. DEPARTMENT OF JUSTICE _ FEDERAL BUREAU OF PRISONS _ a

      

 

Part | - incident Report .
1. Institution: THA CMU Incident Report Number:

 

 

 

 

 

 

 

2. Inmate's Name: , 3. Register Number: 12982-104 4, Date of Incident: 5. Time:
GOTTESFELD, Martin April 19, 2018 __| 8:40 am est

6. Place of Incident: _ | 7. Assignment: 8, Unit:

D.Unit Unassigned/Institution A&O : D Unit

9, Incident: Use of mail for abuses other than criminal activity 10. Prohibited Act Code(s)

circumventing mail monitoring procedures... 296

 

 

 
   
   

41, Description of Incident (Date: 04/19/2019 Time: 200 p.m, Staff became aware ofincident): _.
On April 19, 2019 at 2:00 pm est, a review was conducted of inmate Martin Gottesfeld’s Reg. No, 12982-104 outgoing TRULINCS e-mails.
The review revealed that inmate Gottesfeld authored an e-mail to Dana Gottesfeld, his wife at DanaBarach@amail.com titled, “Service of
Process?" In the e-mail to Dana Gottesfeld, inmate Gottesfeld attempted to employ her to conduct a surface check to see if she could track
down the addresses of some individuals to be processed served (court summons from inmate Schaeffer Cox Reg. No. 16179-006) on the
behalf of Angela Clemons. Specifically, the e-mail to Dana Gottesfeld stated, “I believe that Angela Clemens Is having trouble tracking down a
few people to be able to serve process on them. | know that you are obviously very busy and that this weekend is most certainly ‘go time’ for
us, However, if you were to have an extra 15 or 20 minutes over the weekend just to have a surface check performed to see if you can track
down the current addresses for some folks, | believe that Angela would really appreciate it. It might actually be a fun challenge for you and

some of the researchers we know.”

 

Inmate Gottesfeld’s request to Dana Gottesfeld is an attempt to utilize her as a conduit to provide a service through Angela Clemons for

inmate Cox. Inmate Gottesfeld’s request to Dana Gottesfeld to conduct research to locate individuals on behalf of Angela Clemons and inmate .
Schaeffer Cox, does not represent a concrete object of value, but to provide a beneficial and favorable outcome for Clemons and Cox.

Further, even though the requested services are not tangible, it still meets the standards outlined in BOP prohibited acts policies.

Worth noting, inmate Cox has implored Clemons to find a way to identify the addresses of three individuals in the community before the court
imposed deadline of April 25, 2019. The court ordered that it was inmate Cox's responsibility to locate and serve the individuals he's
attempting to sue in the state of CO, before the abovementioned date.

 

2, Fyne Digi (Signature of Reporting Employee: 13.Date And Time:
Bie . April 22, 2019 2:00 pm est

44, Incident Report Delivered fo Above Inmate By 15 .Date Incident Report Delivered: 46. Time Incident Report Delivered:
7 CF Grek rCF 12 ,2T fms

  

 

 

(Type Name/Signaturey:

 

 

 

Part II - Committee Action r
17. Comments of Inmate to Committee Regarding Above Incident:

 

 

 

 

 

 

18. A. itis the finding of the committee that you: B. _____ The Committee is referring the
Charge(s) to the DHO for further
Committed the Prohibited Act as charged. Hearing.
Did not Commit a Prohibited Act. : C. ___ The Committee advised the inmate of
Committed Prohibited Act Code(s). its finding and of the right to file
an appeal within 20 calendar days.

 

19. Committee Decision is Based on Specific Evidence as Follows:

 

 

 

20. Commiltee action and/or recommendation if referred to DHO (Contingent upon DHO finding inmate committed prohibited act):

 

 

 
Case 1:18-cv-10836-PGG Document 50 Filed 05/13/19 Page 28 of 29

TRULINCS 12982104 - GOTTESFELD, MARTIN - Unit: THA-D-A

(mt nt tek kt meen ek tes ee me nae mete mes emmy msm mep mmr rst ttre pet ory nt oats nae tnd ame mae om tm my emit hm) ads Serna emt eo eta ee Oe ow eo

FROM: 12982104

TO: Gottesfeld, Dana
SUBJECT: Service of Process

_ DATE: 04/19/2019 08:40:25 AM

My Darling Dana,

| believe that Angela Clemens is having trouble tracking down a few people to be able to serve process on them.

| know that you are obviously very busy and that this weekend is most certainly "go time" for us. However, if you were to have
an extra 15 or 20 minutes over the weekend just to have a surface check performed to see if you can track down the current
addresses for some folks, | believe that Angela would really appreciate it. It might actually be a fun challenge for you and some
of the researchers we know.

My Love Always,
Marty
This message was sent at approximately 8:41 A.M. on Friday, April 19th, 2019.
Gg

DOLLAR

a
QE POGE ZZOP Z2L0 C706 VLLE

U0

# ONINOVAL SdSNn
ea
® FHANAS TULSOd
SAIVLS GALINA

762-000-9.-0692
“uer OOF feet

8
Shoe

sajejs psyun
20001 AN “WYOA MAN
Ls Heed 009
HIBID SS Cd

yned pusid S$ Ai
&Pp0l-c86clo

 
